DETAILED ACTION
	Claims 1-3 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0162639).
Regarding claim 1, Lee teaches a stack frame 250 comprising a plurality of frame members 200 right-left direction of the vehicle, and a cross member 500 extending in the right-left direction of the vehicle and joined to all end surfaces of the frame members,
An end frame member located at least at one end in the left right direction including an end surface covered region having an end surface covered with the cross member and an end surface exposed region having an exposed end surface, the end surface being provided with more mounting holes (4) than the exposed region (0) (par. 36-48, fig. 1, 2).





    PNG
    media_image1.png
    494
    676
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (End frame member exposed region)]
    PNG
    media_image2.png
    659
    691
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied above.
Regarding claim 2, Lee does not teach that center of gravity formed by connecting the mounting holes is in the covered region.  However, such a configuration would be obtainable by an obvious change in shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04(IV)(B).  One of ordinary skill in the art would recognize that changing the bolt hole locations would not affect the performance of the device.  Therefore, it would have been obvious to one of ordinary skill in the art to change the location of the bolt holes because such a change would not affect the performance of the battery.
Regarding claim 3, Lee teaches a stack frame 250 comprising a plurality of frame members 200 right-left direction of the vehicle, and a cross member 500 extending in the right-left direction of the vehicle and joined to all end surfaces of the frame members,
An end frame member located at least at one end in the left right direction including an end surface covered region having an end surface covered with the cross member and an end surface 
Lee does not teach that center of gravity formed by connecting the mounting holes is in the covered region.  However, such a configuration would be obtainable by an obvious change in shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04(IV)(B).  One of ordinary skill in the art would recognize that changing the bolt hole locations would not affect the performance of the device.  Therefore, it would have been obvious to one of ordinary skill in the art to change the location of the bolt holes because such a change would not affect the performance of the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JACOB B MARKS/               Primary Examiner, Art Unit 1729